ELECTRONIC RECORD
                                                                           1S3 -/r

COA#      01-14-00715-CR                         OFFENSE:        1 (Poss Controlled Substance)

           Keith Wayne Frances v. The State
STYLE:     ofTexas                               COUNTY:         Harris

COA DISPOSITION:      AFFIRM                     TRIAL COURT:    178th District Court


DATE: 04/28/2015                 Publish: NO     TC CASE #:      1406601




                        IN THE COURT OF CRIMINAL APPEALS


         Keith Wayne Frances v. The State of
STYLE:   Texas                                        CCA#:
                                                                          151-/S
          PRO SB                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:     /0/p7,                                      SIGNED:                           PC:_

JUDGE:    fJA                                         PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                             ELECTRONIC RECORD